        Case 3:19-mc-80005-SK Document 2 Filed 01/09/19 Page 1 of 5




UNITED STATES DISTRICT COURT FOR THE                                                     ^^Ofc^.^RT
NORTHERN DISTRICT OF CALIFORNIA

   —
In Re DMCA Subpoena to Reddit,  0„rl9
                                &
                                      -8An„Q05misc sk
                                                                 Declaration of Paul D. PoUdoro in
                                                             Support of Watch Tower Bible
                                                             and Tract Society's Request to the
                                                             Clerk for Issuance of Subpoena to
                                                             Reddit, Inc., Pursuant to 17 U.S.C.
                                                             § 5i2(h) to Identify Alleged
                                                             Infringer

       PAUL D. POLIDORO, counsel of record for Petitioner Watch Tower Bible and Tract

Society of Pennsylvania (hereinafter "Watch Tower") in the above-referenced matter, hereby
declares as follows:

    1. I am authorized to act on behalf of Watch Tower.

   2. I submit this declaration in support of Watch Tower's request for issuance to Reddit, Inc.

       ofa subpoena, pursuant to die Digital Millennium Copyright Act ("DMCA") 17 U.S.C. §
       512(h) (hereinafter "DMCA Subpoena"), to identify the user identified as:

       "u/darkspilver".

   3. Pursuant to 17 U.S.C. § 512 (c)(3)(A), Watch Tower submitted a notification to Reddit,
       Inc. identifying the infringing content posted by the aforementioned user and providing
       the information required by 17 U.S.C. § 512 (c)(3)(A). A true and accurate copy of the
       submitted notification is attached hereto as Exhibit 1.

   4. The purpose for which this DMCA Subpoena is sought is to obtain the identity of an
       alleged infringer or infringers and such information will only be used for the purpose of
      protecting Watch Tower's rigiits under title 17 U.S.C. §§ 100, et. seq.
Case 3:19-mc-80005-SK Document 2 Filed 01/09/19 Page 2 of 5
Case 3:19-mc-80005-SK Document 2 Filed 01/09/19 Page 3 of 5
Case 3:19-mc-80005-SK Document 2 Filed 01/09/19 Page 4 of 5
Case 3:19-mc-80005-SK Document 2 Filed 01/09/19 Page 5 of 5
